Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Anthony P. Ng, Reg#: 43,427 on 10/28/21.
The application has been amended as follows: 
Amend claim(s) 1 & 8 and cancel claim 12 as follows:
	1. A heat transport device, comprising: a heat pipe thermally connecting to a heating element, wherein said heat pipe includes a heat-receiving top surface directly contacting said heating element to receive heat from said heating element; and a side surface orthogonal to said heat-receiving top surface; and a heat spreader thermally connecting to said heat pipe to dissipate heat, wherein said heat spreader includes a first plate member having , and a first plate top surface orthogonal to said first-plate side surface,, and a second plate top surface orthogonal to said second-plate side surface, 

	8.  An electronic apparatus comprising: a heating element; a heat transport device for transporting heat from said heating element, wherein said heat transport device includes a heat pipe thermally connecting to said heating element, wherein said heat pipe includes a heat-receiving top surface directly contacting said heating element to receive heat from said heating element; and a side surface orthogonal to said heat-receiving top surface; a heat spreader thermally connecting to said heat pipe to radiate heat, wherein said heat spreader includes a first plate member having , and a first plate top surface orthogonal to said first-plate side surface,, and a second plate top surface orthogonal to said second-plate side surface, heat-transfer material.  

Cancel claim 12

Allowable Subject Matter

2.	Claims 1-2, 5-9, and 13-16 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1 & 8 and at least in part, because 	independent claim(s) 1 & 8 recites the limitations: “…a first plate member having a first-plate side surface directly contacting said side surface of said heat pipe, and a first plate top surface orthogonal to said first-plate side surface, said first-plate top surface does not contact said heating element and said heat pipe; and a second plate member having a second-plate side surface directly contacting said first-plate side surface of said first plate member, and a second plate top surface orthogonal to said second-plate side surface, said second-plate top surface does not contact said heating element and said heat pipe; a heat-transfer material in opposed contact with a connecting surface of said first plate member, a connecting surface of said second plate member, and an opposed surface of said heat pipe…”,
 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A MATEY/Examiner, Art Unit 2835